Name: Commission Regulation (EEC) No 1421/80 of 5 June 1980 altering the components used to calculate the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/20 Official Journal of the European Communities 6. 6. 80 COMMISSION REGULATION (EEC) No 1421/80 of 5 June 1980 altering the components used to calculate the differential amounts for colza and rape seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (*), Having regard to Commission Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1366/80 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (5), as last amended by Regulation (EEC) No 852/78 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) Na 2300/73 of 23 August 1973 (7), as last amended by Regulation (EEC) No 1 162/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differen ­ tial amounts were fixed by Regulation (EEC) No 2723/79 (9), as last amended by Regulation (EEC) No 1353/80 ( 10) ; Whereas, pursuant to Regulation (EEC) No 878/77, a new representative rate is applicable with effect from 1 July 1980 for the Italian lira, the French franc, the German mark, the Dutch guilder, the Belgian franc and the Luxembourg franc ; whereas it will be neces ­ sary to take these into account in fixing the compo ­ nents used to calculate the differential amounts for colza and rape seed ; whereas, also by Commission Regulation (EEC) No 1162/80, the Commission provided for, with effect from 12 May 1980, the advance fixing of the corrective coefficient applicable in intra-Community trade in colza and rape seed ; whereas, because of the technical operation of the system of differential amounts in its present form, this change may place advantages or unjustified burdens on those concerned ; whereas it is possible to avoid this by fixing, for a transitional period, components which vary according to the date on which the subsidy or export refund is fixed in advance and to the date on which the colza seed is placed under inspection or exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2723/79 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 6 June 1 980 . It shall apply with effect from 2 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . (4 ) OJ No L 140, 5 . 6 . 1980 , p. 19 . (5 ) OJ No L 167, 25 . 7 . 1972, p. 9 . (') OJ No L 116, 28 . 4 . 1978 , p. 6 . ( 7) OJ No L 236, 24 . 8 . 1973, p. 28 . (8) OJ No L 118 , 9 . 5 . 1980 , p. 25 . H OJ No L 309, 5 . 12 . 1979, p. 10 . 10) OJ No L 135, 31 . 5 . 1980, p. 75 . 6. 6. 80 Official Journal of the European Communities No L 142/21 ANNEX Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza and rape seed, processed for oil production in Germany or exported from that country : + -I+ 0.1083 (k) + 0.0980 (1)  01083 (k)  0.0980 (1)  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France 0.0902 (k) 0.08 15(f) 0.1509 (d) 01083(e) 0.0980 (f) 0 1083 (k) 0.0980 (f) 0.1 202 (k) 01100 (f) 0.0837 (k) 0.0731 (f) 0.1434 (i) 0.11 22 (j) 0.1019 (f) harvested in Denmark harvested in Ireland harvested in the United Kingdom harvested in Italy 2. Colza and rape seed, processed for oil production in the BLEU and in the Netherlands or re-exported from those countries : + 0.0198 (k) + 0.0180 m  0.01 98 (k)  0.0180 (1) + 0.0992 (k) 0.0887 (f)  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France 0.0667 (d) 0.0198 (e) 0.0180 (f) 0.0198 (k) 0.0180 (f) 0.0329 (k) 0.0311 (f) harvested in Denmark harvested in Ireland harvested in the United Kingdom harvested in Italy 0.0072 (k) 0.0091 (f) 0.0584 (i) 0.0241 (j) 0.0223 m 3. Colza and rape seed, processed for oil production in Denmark or exported from that country : Nil Ni + 0.1214 (k) 01086(f) 0.0202 (k) 0.0183 (f) 0-0478 (d)  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy - e 0.0276 0.0134 0-0394(1) 0-0044 (j) No L 142/22 Official Journal of the European Communities 6. 6 . 80 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 4. Colza and rape seed, processed for oil production in France or exported from that country :  0.0502 (a)  0.0135 (b) Nil (c) + 0.0502 (a) + 0.0135 (b) Nil (c) +   harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0.1778 (d) 0.1 21 4(e) 0.1086 (f) 0.071 5(d) 0.0202 (e) 00183(f) 0-0502 (d) -(e) 00362(d) 0.0792 (h) 00276 (i ) 00088 (j) 0.0134 (e) 0.0044 (i) 5. Colza and rape seed, processed for oil production in the United Kingdom or exported from that country : + 0.0268  0.0268 + _  harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 00913 (k) 0.0789 (f) 00072 (k) 0.0090 (f) 00734 (i) 00268 (j) 00268 00398 00652 (i) 0.031 1 (j) 6 . Colza and rape seed, processed for oil production in Ireland or exported from that country :  0.0135 + 0.0135 +   harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0.1366 (k) 0-1237 (f) 0.0341 (k) 00321 (f) 00135 (e) 00135 0.0415 00091 (j) 00350 (d) 00264 (i) 7 . Colza and rape seed, processed for oil production in Italy or exported from that country :  0.0411 (g)  0.0044 (h) + 0.041 1 (g) + 0.0044 (h) +   harvested in Germany  harvested in the BLEU or in the Netherlands  harvested in France  harvested in Denmark  harvested in Ireland  harvested in the United Kingdom  harvested in Italy 0.1675 (i) 0.1263 (j) 0.1135 (f) 00621 (i) 00247 (j) 00228 (f) 00044 (j) 0041 1 (i) 0.0044 (j) 00272 (i) 00697 (i) 0.0321 (j) 0.0088 (i) 0.0091 (j) 6. 6. 80 Official Journal of the European Communities No L 142/23 (a) In the case of placing under inspection or export until 30 June 1980. (b) In the case of a subsidy or an export refund advance-fixed as from 1 February until 6 May 1980 and in the case of placing under inspection or export as from 1 July 1980. (c) In the case of a subsidy or an export refund advance-fixed as from 7 May 1980 and in the case of placing under inspection or export as from 1 July 1980 . (d) In the case of placing under inspection or export until 30 June 1980. (e) In the case of a subsidy or an export refund advance-fixed as from 12 to 31 May 1980 and in the case of placing under inspection or export as from 1 July 1980 . (f) In the case of a subsidy or an export refund advance-fixed prior to 12 May 1980 as from 2 June 1980 and in the case of placing under inspection or export as from 1 July 1980. (g) In the case of placing under inspection or export until 30 June 1980. (h) In the case of a subsidy or an export refund advance-fixed as from 7 May 1980 and in the case of placing under inspection or export as from 1 July 1980 . (i) In the case of placing under inspection or export as from the date of the entry into force of this Regulation with a subsidy or an export refund advance-fixed prior to 12 May 1980 or with the subsidy or the refund for that day ; in the case of placing under inspection or export until 30 June 1980 with a subsidy or an export refund advance-fixed as from 12 May 1980. (j) In the case of a subsidy or an export refund advance-fixed from 12 to 31 May 1980 and in the case of placing under inspection or export as from 1 July 1980 . (k) In the case of placing under inspection or export until 30 June 1980 . (1) In the case of a subsidy or an export refund advance-fixed as from 2 June 1 980 and in the case of placing under inspection or export as from 1 July 1980.